Title: John Adams to Abigail Adams, 2 June 1787
From: Adams, John
To: Adams, Abigail


        
          Amsterdam Saturday June 2. 1787
          My dearest Friend
        
        I wrote you Yesterday, that I had executed the Contract and should return to England by the Packet of Wednesday the Sixth of June. But as the Money Lenders, whether to make a mere Compliment to me, whether to shew their Patriotism, or whether from simple Caprice, made it an original Condition that my Name should be Subscribed to all the obligations, as it was in the first loan, instead of being Signed only once before the Notary Public, as it was in the last, I shall be detained till tuesday in amsterdam. Two thousand Signatures will take me two Days, for altho I once wrote my name 2500 times in one day, I would not do it again, for more Money than I ever got by all my Loans, that is to say for nothing.— I shall not now be able to embark at Helvoet, before Saturday or the following Wednesday.
        I am grieved for Mr Barclay and his amiable Family but can give them no relief.
        The two last nights have been quiet: but I am told that near thirty houses have been rifled.— Some Persons of note have decamped, and discoveries are Said to have been made, but I give little Credit to what I hear, because Reports at such times are given out, with design: and I am not in any Secret, because I will not be. I am but a Passenger.— it is given out that there will be Seven Executions this Morning. a Scene that my Nerves are not in tune to see.
        one Truth is now manifest to all, namely that the Patriotick Party, is all powerful at Amsterdam, and consequently the Prince must comply, or do worse.
        
        My Love to Mrs Smith and her dear Boy.— I am very glad You again complyed with Mr Brand Hollis’s advice for your health is ever dear to your ever affectionate
        John Adams.
      